Citation Nr: 9929370	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-00 010A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 1, 1997 for an 
increased 20 percent rating for a service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from November 1988 to 
August 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the RO which granted an increased rating, from 10 percsent to 
20 percent, for a right knee disorder, effective from June 1, 
1997.  The veteran appeals for an earlier effective date for 
the increased rating.


FINDINGS OF FACT

1.  In February 1996, the RO denied an increase in a 10 
percent rating for a right knee disorder.  The veteran 
submitted a timely notice of disagreement, and additional 
evidence was associated with the claims file.  In December 
1996, the RO continued to deny an increased rating and issued 
a statement of the case.  The veteran did not file a timely 
substantive appeal with the RO's adverse determination.

2.  A subsequent April 2, 1997 VA treatment record (showing 
outpatient surgery for the right knee disability) was a claim 
for an increase in the 10 percent rating for the right knee 
disability.  The veteran filed a formal claim for an 
increased rating on June 18, 1997.

3.  The RO granted a temporary total convalescent rating due 
to right knee surgery, effective from April 2, 1997 to May 
31, 1997; and a 20 percent rating for the right knee 
disability was assigned effective June 1, 1997.

4.  It is not factually ascertainable that the right knee 
disability increased from the 10 percent to 20 percent level 
on a date within the year prior to the April 2, 1997 claim 
for increased rating.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1997, 
for an increased 20 percent rating for a right knee 
disability have not been met. 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1988 to 
August 29, 1991.  His service medical records show he was 
treated for a right knee disability (described as post-
traumatic arthritis of the patellofemoral joint and 
osteonecrosis of the trochlea of the femur).  The service 
department determined the condition was incurred in service 
and was 10 percent disabling, and the veteran was medically 
discharged from service, with severance pay, for the 
disability.

In December 1991, the RO received the veteran's claim of 
service connection for a right knee disorder. 

On February 1992 VA examination, the examiner reported that 
the veteran's history, physical examination, and radiographs 
were consistent with early patellofemoral arthritic changes 
of the right knee.

The RO, in a March 1992 rating decision, granted service 
connection for the right knee disability, and assigned a 10 
percent rating, effective from August 30, 1991 (day after 
separation from active service).

On January 17, 1996, the veteran filed a claim for an 
increase in the 10 percent rating for the right knee 
disorder.  In support of his claim, he submitted outpatient 
treatment records from 1991 to 1996.  These records show that 
in August 1994, he requested a right knee brace.  When 
treated in January 1996, he complained of right knee pain 
when using stairs.  Physical examination was negative, with 
the exception of some crepitus and slight limitation of 
motion.  The diagnosis was right anterior knee pain syndrome.  
Other outpatient reports show that the veteran received 
treatment for problems not associated with a right knee 
disorder.

In February 1996, the RO denied an increase in a 10 percent 
rating for the right knee disorder, and the veteran was 
informed.  In October 1996, he filed a notice of disagreement 
with this adverse determination.  

The veteran thereafter had a VA examination in December 1996.  
During the examination, he complained of pain and occasional 
swelling, locking, and giving way of his right knee.  
Physical examination of the right knee revealed a range of 
motion from 0 to 95 degrees.  His motion was painful at the 
extreme of flexion.  He had no evidence of ligamentous 
instability to varus valgus stressing, or by Lackman's or 
anterior drawer testing.  He had no effusion or joint line 
tenderness.  He had tenderness over his medial femoral 
condyle distally.  X-ray studies of the right knee were 
negative.  Probable osteonecrosis of the right medial femoral 
condyle was diagnosed.  

The RO then continued to deny an increased rating for the 
right knee disability, and the veteran was issued a related 
statement of the case in December 1996. The veteran did not 
thereafter file a timely substantive appeal.

On May 19, 1997, the veteran filed a claim for a temporary 
total rating based on convalescence, as a result of right 
knee surgery on April 2, 1997.  In support of his claim, he 
submitted records showing that he underwent a right knee 
arthroscopy at a VA facility on an outpatient basis on April 
2, 1997.  The diagnosis was osteonecrosis of the trochlea 
groove of the femur of the right knee.  He was seen for 
outpatient follow-up a couple of weeks later.

In May 1997, the RO granted a temporary total (100 percent) 
convalescent rating (38 C.F.R. § 4.30), effective from April 
2, 1997 to May 31, 1997.  Effective from June 1, 1997, the RO 
assigned a 10 percent rating for the right knee disability.

In May 1997, the RO received follow-up VA treatment reports 
from April and May 1997.  In April 1997, a couple of weeks 
after the surgery, the veteran complained of right knee pain; 
physical examination revealed no effusion and a range of 
motion between 0 and 85 degrees.  In early May 1997, the 
veteran reported that there was not much improvement with 
respect to right knee pain.

Following the discontinuance of his temporary total 
convalescence rating for a right knee disorder, the veteran 
filed a claim for an increased rating on June 18, 1997.  He 
stated that he had constant pain in his right knee.

Based on the April and May 1997 outpatient treatment reports, 
the RO, in a July 1997 rating decision, granted an increased 
rating to 20 percent for the right knee disorder, effective 
from June 1, 1997 (the day following the expiration of the 
temporary total convalescent rating).

In October 1997, the veteran disagreed with the RO's July 
1997 determination of establishing June 1, 1997 as the 
effective date for the award of the 20 percent rating.  He 
stated that his 20 percent rating should be effective from 
January 17, 1996, the date he reopened his claim for an 
increased rating.  He stated that the fact he had to have 
surgery in April 1997 was proof that his right knee had 
worsened.

In October 1997, the RO received VA outpatient treatment 
reports from August 1997 and September 1997, describing the 
current status of the right knee condition.

In November 1997, the RO denied an increased rating for a 
right knee disorder.  The veteran did not appeal this 
decision.

II.  Analysis

The veteran's claim for an effective date earlier than June 
1, 1997 for a 20 percent rating for the service-connected 
right knee disorder is well-grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o).

In March 1992, the RO granted service connection for a right 
knee disability and assigned a 10 percent rating, effective 
from August 30, 1991 (day after service).  On April 2, 1997, 
the veteran underwent a right knee arthroscopy.  The RO 
granted a temporary total rating based on convalescence from 
April 2, 1997 to May 31, 1997.  Effective from June 1, 1997, 
the RO initially assigned a 10 percent rating for the right 
knee disorder. 

On June 18, 1997, the veteran filed a claim for an increased 
rating.  In July 1997, the RO increased the rating to 20 
percent, effective from June 1, 1997 (the date following the 
expiration of the temporary total rating).  The increased 
rating to 20 percent was based on April and May 1997 follow-
up treatment reports.

The veteran asserts that a 20 percent rating should be 
effective from January 17, 1996, the date of his previous 
claim for an increased rating.  He states the fact that he 
had to have surgery in April 1997 is proof that his right 
knee was worse than 10 percent disabling.  In February 1996, 
the RO denied an increase in a 10 percent rating for the 
right knee disorder.  He was given notice of the 1996 RO 
decision and, although he filed a timely notice of 
disagreement, he did not perfect an appeal by filing a timely 
substantive appeal after the RO issued a statement of the 
case in December 1996.  Thus, the decision is final.  38 
U.S.C.A. § 7105.  As a result of the final 1996 RO 
determination, the effective date for an increased rating 
must be based on a new claim.  

In the instant case, a new formal claim for an increased 
rating for the right knee disability was filed on June 18, 
1997, although the date of the April 2, 1997 VA treatment 
record, concerning outpatient surgery, will be considered as 
the date of claim for an increase in the 10 percent rating 
for the right knee disability.  38 C.F.R. § 3.157.

In order for the veteran to receive an earlier effective date 
for a 20 percent rating, the evidence must demonstrated that 
the right knee disability increased from the 10 percent to 20 
percent level on an ascertainable date within the year 
preceding the April 2, 1997 claim for increase.

The only evidence during this period of time consists of a 
December 1996 VA examination report.  The 1996 VA examination 
report was previously considered and rejected by the RO in 
1996 as a basis for an increased rating for a right knee 
disorder, and the veteran did not appeal the adverse 
determination.  As stated previously, the 1996 RO decision 
are final.  Since the RO determined that the 1996 VA 
examination did not show entitlement to an increased rating 
for a right knee disorder, the veteran is now collaterally 
estopped from relitigating the same issue based upon the same 
evidence, albeit for a different purpose.  Hazan v. Gober, 10 
Vet. App. 511 (1997).  Likewise, the Board is now precluded 
from using the 1996 VA examination, in and of itself, as 
evidence of entitlement to a higher rating as of that date.  
Id.  Although the Board cannot use the 1996 VA examination, 
in and of itself, as evidence of entitlement to a higher 
rating, in ascertaining the effective date for the veteran's 
increased rating for a right knee disorder, the Board is 
required to review all of the evidence of record (not just 
evidence not previously considered).  Swanson v. West 12 
Vet.App. 442 (1999); Hazan, supra; VAOPGCPREC 12-98.  

When the Board considers the 1996 VA examination in light of 
the subsequently submitted medical evidence, there is no 
basis for an increase in the 10 percent rating for the right 
knee disability on any date within the year preceding th 
April 2, 1997 claim.  It is noteworthy that the examination 
in December 1996 revealed the range of motion of the right 
knee was 0 to 95 degrees.  His motion was painful at the 
extreme of flexion.  However, he had no evidence of 
ligamentous instability on various tests.  In addition, 
although he had tenderness over his medial femoral condyle 
distally, he had no effusion or joint line tenderness.  These 
findings do not support a higher rating of 20 percent under 
the limitation of leg motion codes; he did not have 
limitation of flexion limited to 30 degrees or extension 
limited to 15 degrees.  In addition, he did not have even 
slight recurrent subluxation or lateral instability of the 
right knee as required for a compensable rating.  See 
38 C.F.R. § 4.71a, Codes 5257, 5260, 5261.

In sum, there is no evidence which shows that the right knee 
disability increased, from the 10 percent to the 20 percent 
level, on a date within the year preceding the April 2, 1997 
claim for increase.  As noted, the RO assigned a temporary 
total convalescent rating from April 2, 1997 to May 31, 1997; 
and a 20 percent rating for the condition was assigned from 
June 1, 1997.  The preponderance of the evidence is against 
the claim for a 20 percent rating prior to June 1, 1997.  
Thus, the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An effective date earlier than June 1, 1997, for an increased 
20 percent rating for a right knee disorder, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

